Citation Nr: 1709010	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-33 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance, or based on housebound status.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1982 to July 1982, and from February 1983 to June 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in St. Petersburg, Florida, which denied SMC benefits.  This matter also comes on appeal from an October 2015 rating decision of the RO in Manila, the Republic of the Philippines, which denied service connection for erectile dysfunction, obesity, and diabetes mellitus, type II.

This case was first before the Board in July 2015, where the Board remanded the SMC issue on appeal to schedule the Veteran for a new Travel Board hearing.  Unfortunately, the Veteran died while the matter was on remand.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1982 to July 1982, and from February 1983 to June 1986.

2.  On February 10, 2017, VA was notified by the Veteran's representative that the Veteran had died in December 2016.

3.  VA subsequently received the Veteran's Certificate of Death showing a date of death of December 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  On February 10, 2017, VA was notified by the Veteran's representative that the Veteran had died in December 2016.  VA subsequently received the Veteran's Certificate of Death showing a date of death of December 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


